Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Patent Board Decision
3.	 The amendments filed on 06/25/2020 to claims 1-20 are allowed in response to the Patent Board Decision filed on 12/14/2021.  
Allowable Subject Matter
4.	Claims 1-20 are allowed. 
	The following is an examiner’s statement of reason for allowance: 
The Patent Board Decision reversed the rejection based on Appellant’s arguments on p.3-4 that “separate chirp signals are different transmit signals” which much be distinguish from “the same transmit signal with different portions” and therefore Saulnier does not teach or suggest a “second portion of the same transmit signal having a frequency outside of the first frequency band” as recited. Id. at 12. Appellant argues that the claim limitation at issue here should be interpreted to mean "a transmit signal that includes a first portion within a first frequency band and a second portion of the same transmit signal that is in a different frequency band that is outside the transducer frequency bandwidth." Id. at 10; see also Reply Br. 5 ("Since each of these claims unambiguously states that the transmit signal includes a first portion and a second portion and based on the law cited above, it is clear that the first and second portions relate to a single transmit signal and not two separate transmits [sic] signals."). Appellant also argues that the Examiner reversibly erred in finding that the prior art 
In response to above, the Examiner did another search for the same concept as ultrasonic flow meter and a pair ultrasonic transducers for upstream and downstream in the pipe, and found the closest prior art US 2014/0305215 of Dabak et al (hereinafter Dabak215) teaches two ultrasonic transducers 202 (UT1) and 204 (UT2) attached inside wall of pipe as shown in figure 2, where UT1 transmits and UT2 receives and then (reverse) UT2 transmits and UT1 receives, see pars 0012-0016. However, Dabak215 does not teach the limitation as addressed in the argument above.
The prior art US patent 3,780,577 of Brown577 (hereinafter brown577) teaches transducer 33 “upstream” connected to transducer 34 “downstream” in a pipe wall 35 (see col 4 lines 15-18, col 8 line 2) with transmit pulse from control section 17 (Fig 2, col 5 lines 21-27). But Brown does not teach the limitation as addressed in the argument above. 
 The prior art US patent 5,817,949 of Brown (hereinafter Brown949) teaches an ultrasonic flowmeter has a pair of transducers. The transmitting transducer 36 sends out a very short pulse 84 when it detects an initial rising pulse 86 from the oscillator and the receiving transducer 38 detects the transmitted sonic pulse approximately one cycle after the pulse was transmitted.  However, Brown949 does not teach the limitation as addressed in the argument above.
Each of dependent claims depends upon one of the above and thus is allowable for at least the same reasons.


Conclusion
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865       


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865  
02/18/2022